Citation Nr: 0918812	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for partial-complex 
seizure disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for Gulf War syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
December 1992, with service in Southwest Asia from September 
29, 1991 to December 28, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for PTSD and 
Gulf War syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed bipolar disorder is 
related to active military service.
 
2.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed partial-complex 
seizure disorder is related to active military service; and 
there is no evidence of this disability manifested to a 
compensable degree within one year following discharge from 
service.


CONCLUSIONS OF LAW

1.  Service connection for bipolar disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).

2.  Service connection for partial-complex seizure disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO sent the Veteran 
a letter in July 2004 that notified her of the evidence 
needed to substantiate claims of service connection for 
bipolar disorder and a seizure disorder.  She was advised of 
the information and evidence that VA would obtain and of the 
information and evidence she needed to provide.  She was 
asked to submit any evidence in her possession that pertained 
to her claim.  

On review, the claims file does not contain correspondence 
providing information regarding the assignment of disability 
ratings and effective dates.  However, as the claims are 
denied herein, the Board finds that the Veteran was not 
prejudiced by the lack of notice and it did not affect the 
essential fairness of the adjudication.  Review of the record 
clearly shows that the Veteran has been advised of the 
information necessary to substantiate the claims for service 
connection for bipolar disorder and a seizure disorder and 
has had an opportunity to participate in the appeals process.  
Specifically, the Veteran has submitted various lay 
statements and the Veteran's representative has submitted 
written argument on her behalf.  Thus, any errors or 
deficiencies regarding notice are considered harmless.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, service personnel records, and VA medical center 
(VAMC) records.  The Veteran has not identified additional 
records that need to be obtained.  Information in the file 
indicates that the Veteran is currently receiving disability 
benefits from the Social Security Administration (SSA).  The 
Board acknowledges that these records were not specifically 
requested from SSA.  However, the claims file contains a copy 
of the SSA award letter dated in April 2004 and the 
Explanation of Determination, which lists the evidence used 
in evaluating her claim.  On review, the evidence cited 
appears to be VA records which are contained in the claims 
file.  Therefore, the Board finds that a remand to request 
records directly from SSA would serve no useful purpose and 
is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Veteran was provided a VA psychiatric examination in 
September 2004.  The Board acknowledges that the Veteran was 
not provided a VA examination regarding her claim for service 
connection for seizures.  Service treatment records do not 
show treatment for or a diagnosis of seizures.  The Board 
acknowledges the April 2004 VA medical statement suggesting a 
relationship between her seizure disorder and an in-service 
head injury.  However, as discussed below, the Board does not 
find the Veteran's reports of head injury during service in 
Southwest Asia credible and therefore, does not find that the 
requirements for a VA examination are met with regard to this 
issue.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection will be presumed for certain chronic 
diseases, including epilepsies, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bipolar disorder

In her May 2004 claim, the Veteran reported bipolar disorder 
beginning in February 2004.  In her notice of disagreement, 
she stated that she never had this before entry into the Air 
Force and that it was acquired during military sexual trauma 
and combat related trauma.

Service treatment records do not show complaints of or 
treatment for bipolar disorder or other psychiatric 
disability.  Information in the service personnel records 
indicates that the Veteran's medical records were reviewed in 
November 1992 and it was determined that a physical 
examination for separation was not required.  

VAMC records show the Veteran called in February 2004.  She 
reported that she had been having problems with depression 
and this had been building up for some time since she 
returned from the Gulf War.  She indicated it was becoming 
worse every year and that she has not had psychiatric 
treatment and was trying to handle things on her own.  The 
Veteran was seen the following day and reported that she 
first knew she had psychiatric problems as of 1994, although 
her family noticed a change in her personality and moods ever 
since she left the military.  Assessment included probable 
bipolar type II.  

The claims file contains an April 2004 statement from the 
Veteran's VA psychiatric care providers.  It was noted that 
she was currently admitted to the Day Hospital Program, which 
was an intensive, five days per week treatment program for 
individuals with severe psychiatric illness.  It was noted 
the she experiences hypomanic and depressive episodes of 
bipolar disorder.  VAMC records show continued treatment for 
bipolar disorder.

The Veteran underwent a VA psychiatric examination in 
September 2004.  In addition to PTSD symptoms, she reported 
depressed mood, lack of energy and interest, sleep problem, 
mood swings, conflicting between feeling of worthlessness and 
sometime feeling of grandiosity, some racing thoughts at 
night, difficulty sleeping, and suicidal ideation.  Diagnosis 
included bipolar disorder.  The examiner did not believe the 
bipolar disorder was service-connected.  

In summary, there is no evidence of bipolar disorder during 
service and the condition was not diagnosed until 
approximately 2004.  Additionally, competent evidence of 
record does not relate the Veteran's currently diagnosed 
bipolar disorder to military service.  

Partial-complex seizure disorder

In her May 2004 claim, the Veteran reported a seizure 
disorder beginning in February 1991.  Service treatment 
records are negative for any complaints of or treatment for 
seizures.  

VAMC record dated March 3, 2004 notes a history of head 
injury with a brief loss of consciousness when the barracks 
collapsed after being hit by a SCUD missile.  The Veteran 
reported that she did not seek medical treatment at that time 
as others were wounded more seriously.  It was noted that the 
Veteran's hallucinations were strongly suggestive of complex 
partial seizures and that she did have a history of head 
injury in the Gulf preceding the onset of these symptoms.  

The Veteran underwent EEG testing in March 2004.  Impression 
was that the record showed rhythmical mid temporal 
discharges, a pattern usually seen in young adults with 
neurovegetative and psychiatric symptoms, occasionally with 
seizures.  Subsequent record also dated in March 2004 
includes an assessment of complex partial seizure disorder, 
addiction.  It was noted that the Veteran was likely to have 
good symptomatic relief with medication.  

The claims file contains an April 2004 statement from the 
Veteran's VA psychiatric care providers.  It was noted that 
in 1990 she observed a SCUD missile attack and ran into the 
barracks to wake the soldiers.  While she was on the third 
floor the structure collapsed and she fell into the basement.  
She lost consciousness for some time.  It was noted that she 
had been recently diagnosed with partial-complex seizures and 
that she had been experiencing visual and auditory 
hallucinations consistent with a seizure disorder.  It was 
further stated that these symptoms developed during her 
military service and were likely attributed to the in-service 
head injury as described above.  

The Veteran underwent a CT scan of the head in May 2004.  
Brain scan was reported as normal.  

In her May 2005 notice of disagreement, the Veteran reported 
that she has a seizure disorder according to EEG reports and 
that she never had this as a child all the way up to entry 
into the military service.  She reported that she witnessed a 
SCUD attack on a barracks in 1991 and tried to render help 
but was hurt in the process.

VAMC record dated in March 2006 shows the Veteran was seen 
for complaints of neck pain.  She reported the onset of 
seizures in 2003.  She alleged a remote history of falling 
from four flights of stairs landing on her back in 1991 while 
in the Gulf War without residual pain in the neck.  A prior 
medical history of bipolar disorder with abnormal EEG was 
noted.  

The Veteran is competent to report that she injured her head 
during military service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  However, 
considering the evidence of record, the Board does not find 
the Veteran's reports credible.  That is, service treatment 
records do not show treatment for a head injury during or 
following the Veteran's service in Southwest Asia.  
Additionally, a March 2006 memorandum associated with the 
file explains that the hostilities directed against targets 
in Saudi Arabia ended approximately 7 months before the 
Veteran arrived in Southwest Asia and there were no documents 
available to confirm her report as the incident did not 
happen.  It was further noted that the claim was considered 
implausible and without merit based on the Veteran's 
personnel records and the records of the Department of 
Defense.  As the Board does not find the Veteran's reports 
credible, the April 2004 medical nexus statement is not 
considered probative.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (noting that the fact that the veteran's history 
is recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In summary, there is no evidence of a seizure disorder during 
service or manifested to a compensable degree within one year 
following discharge from service.  Additionally, probative 
evidence of record does not show that the currently diagnosed 
partial-complex seizure disorder is related to active 
military service.
 
With regard to the claims decided herein, the Board 
acknowledges the August 2007 statement from the Veteran's 
representative, which suggests that the Veteran may have 
forgotten about her in-service motor vehicle accident and 
that this accident could have led to current disability.  The 
representative goes on to state that although this is 
speculation, it is relevant that the Veteran has significant 
mental disability and may have buried the accident within her 
psyche.  

Review of service treatment records shows that the Veteran 
was in a motor vehicle accident in July 1990.  She reported 
hitting her jaw on the steering wheel.  There was no loss of 
consciousness during the accident.  Facial and mandibular 
series x-rays showed no evidence of fracture.  Impression was 
contusion to the left side of face and left lower extremity 
distal.  Service treatment records do not show residual 
disability related to this accident.  Further, medical 
evidence of record does not suggest a relationship between 
the currently claimed disabilities and the in-service motor 
vehicle accident.  

The Board also acknowledges the Veteran's contentions that 
her current disabilities are related to service.  The 
Veteran, however, is not competent to render a medical 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  

The preponderance of the evidence is against the Veteran's 
claims for service connection for bipolar disorder and 
partial-complex seizure disorder and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  To the extent the Veteran contends these 
disabilities are related to service in the Persian Gulf, the 
Board observes that these are known clinical diagnoses and 
therefore, the Gulf War presumptions would not apply.  See 
VAOPGCPREC 8-98.  


ORDER

Service connection for bipolar disorder is denied.

Service connection for partial-complex seizure disorder is 
denied.  


REMAND

As noted above, under the VCAA, VA has a duty to assist a 
veteran in the development of a claim.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).

In support of her claim for PTSD, the Veteran reported 
various stressors, to include a SCUD missile attack and 
personal trauma.  As noted above, the Veteran's report of a 
SCUD missile attack could not be verified and was considered 
implausible.  Regarding the personal trauma, in her May 2004 
claim, the Veteran reported that she was assaulted in January 
1992 by a soldier who was stationed with her.  She reported 
that she filed charges and was moved to another flight.  She 
does not know what happened to the individual or her report.  
VAMC record dated in February 2004 also notes a history of 
assault in January 1992.  She said she filed papers but the 
individual was handled independently.  She stated that she 
wanted to get off base, started to drink a lot, and was very 
isolated.  On VA examination in September 2004, she reported 
that the incident occurred before she was sent to the Gulf 
War in 1990.  A lay statement from P.W. dated in July 2004 
indicates the Veteran told her that she was assaulted in 
January 1990.  The name of the reported assailant was 
provided.  Statement from A.T. indicates that the Veteran 
told her in 1990 about the assault.  

In the March 2009 Appellant's Brief, the Veteran's 
representative noted that the claims file does not contain 
the Criminal Investigation Division (CID) report that the 
Veteran states she filed.  They argued that pursuant to the 
duty to assist, this report should be obtained.  

On review, the Board agrees that additional development is 
needed with respect to this claim.  Specifically, the Veteran 
should be contacted to clarify the date of the incident 
(January 1990 or January 1992) and the RO should make 
attempts to obtain any investigative reports.  

The Veteran was provided a VA psychiatric examination in 
September 2004.  The Veteran was diagnosed with PTSD and the 
examiner found that the Veteran was reporting significant 
symptoms of PTSD and all these symptoms were about the SCUD 
missile hitting the barracks.  The examiner noted that he/she 
did not sense the assault was a high degree of stress.  On 
review, it is unclear whether or not the claimed assault 
contributes to or is sufficient to support the current 
diagnosis of PTSD.  The Board observes that VA records 
suggest PTSD related to multiple stressors.  The April 2004 
VA medical statement notes an extensive history of trauma, 
prior to and during military service.
 


The Board notes that the record has not been reviewed by a 
medical examiner for the purpose of interpreting the evidence 
to determine whether there were any behavior changes in 
service which may corroborate the claimed in-service assault.  
See 38 C.F.R. § 3.304(f)(3) (2008).  In this regard, the 
Board notes that service personnel records include poor work 
performance evaluations and the Veteran has reported behavior 
changes following the claimed incident.  Considering the 
evidence of record, the Board finds that additional VA 
psychiatric examination is necessary.  

As listed, one of the issues certified for appeal is 
entitlement to service connection for Gulf War syndrome.  
Pursuant to regulation, service connection may be granted for 
certain disabilities due to undiagnosed illness following 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317 (2008).  VAMC 
record dated in February 2004 notes that the Veteran reports 
and has a history of treatment from ailments which seem to 
fit the cluster symptoms of Gulf War syndrome.  On review, it 
is unclear what signs or symptoms of undiagnosed illness the 
Veteran is claiming is due to her service in the Gulf War and 
clarification should be obtained.  

Additionally, pursuant to the VCAA, VA has a duty to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2008).  In July 2004, 
the Veteran was sent a VCAA letter; however, this letter did 
not address a claim based on Gulf War undiagnosed illness.  
On review of the claims file, it does not appear that 
appropriate notice was provided.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that 
she clarify the date of the reported 
in-service assault.  If the Veteran 
responds with the requested 
information, efforts should be made to 
contact the appropriate criminal 
investigation authority, to include the 
Air Force Office of Special 
Investigations (OSI) or other 
appropriate source to obtain any 
criminal report filed by the Veteran 
and/or investigative reports completed 
regarding the claimed incident.  Please 
note that the name of the alleged 
assailant is provided in the July 2004 
lay statement from P.W.

2.	Schedule the Veteran for an appropriate 
VA psychiatric examination.  The claims 
file should be provided to the examiner 
for review and the examiner should 
indicate whether it has been reviewed.  

The examiner should offer an opinion as 
to whether he or she believes that the 
claimed assault actually occurred.  In 
reaching an opinion, the examiner should 
consider whether there is evidence of 
behavior changes in service sufficient 
to corroborate that the claimed personal 
assault occurred.  Evidence of behavior 
changes that may constitute credible 
evidence of the stressor include, but 
are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes 
of depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

If the Veteran is diagnosed with PTSD, 
the examiner is requested to provide an 
opinion as to whether it is related to 
any confirmed in-service stressor(s).  
In this regard, the examiner should be 
advised that the claimed SCUD attack is 
not verified.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.	Send the Veteran VCAA notice regarding 
the claim for Gulf War syndrome.  The 
Veteran should also be requested to 
clarify the specific undiagnosed illness 
and/or chronic multisymptom illness she 
is claiming is due to service in the 
Gulf War.  

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for PTSD and Gulf 
War syndrome.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


